DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 6, 12, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 9099843 to Raring et al.
Raring shows the following.
 	Re claim 1 and 7-11, Raring shows a photonic device comprising (see column 2, line 38-column 3, line 2 for photonic device structure and column 9, line 48-column 10, line 3 for material, and column 13, line 3-28 for dopant material): a photonic waveguiding layer AlGaN; and a cladding layer AlGaN, disposed on the photonic waveguiding layer; and wherein the cladding section is a material comprising Scandium (see getter, i.e., dopant).
 	 Claim 3. The photonic device recited in claim 1 wherein the photonic waveguiding layer is a material comprising AlyGai-yN where Al is Aluminum. Ga is Gallium, N is Nitrogen and where 0<y <1.  See column 6, lines 6-25.
 	Claim 5. A photonic device, comprising: an Aluminum Scandium Nitride cladding layer.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al in view of Zhang et al (“Tunable optoelectronic and ferroelectric properties in Sc-based III-nitrides”, Journal of Applied Physcis 114, 04 October 2013).
 	Raring discloses every aspect of claimed invention except for the claimed AlScN material where 0 < x < 0.45.  
	Zhang shows a general teaching of utilizing AlScN material for the purpose of providing a better degrees of freedom for tuning the lattice and polarization matching in device heterostructures.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Raring’s device to include the claimed AlScN material where 0 < x < 0.45 as shown in Zhang for the purpose of providing a better degrees of freedom for tuning the lattice and polarization matching in device heterostructures.  It is clear this would improve the device.
 	
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883